DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 5-30-21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The disclosure is objected to because of the following informalities: 
The inner surface 38A disclosure and the first inner bearing surface 138A disclosure are unclear.  It is unclear what surface 38A is in relation to what further surface 138A is.  From the Figures, 38A and 138A are different labels for the same surface.  138A does not appear to be a sub-structure of 38A.  It is unclear how 138A is defined by 38A when 38A and 138A appear to be the same surface.  An item cannot define itself.  The specification must disclose that 138A is a portion of 38A because 138A is not a surface.  138A is only a portion of surface 38.  138A needs a name change that at least removes the word “surface” and adds the word “portion”.  Saying surface 38A defines surface 138A and 40A/140A, 38B/138B, 40B/140B have the same issues.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-14, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 1 lines 5-7, the phrase “an inner surface defining at least one inner bearing surface…wherein said at least one inner bearing surface is a portion of said inner surface” is unclear.  It is unclear what structure represents the inner bearing surface.  Using Applicant’s Figures 8 and 9, inner surface is 38A and inner bearing surface is 138A.  In Figure 8, 38A points to a surface.  This entire surface can only be the inner surface 38A.  There is not an additional surface to define the inner bearing surface 138A limitation within the boundaries of what defines inner surface 38A as claimed.  138A cannot be named a “surface” because the surface is and only can be 38A.  At most, 138A would be a portion of the inner surface 38A.  Since the inner surface 38A and the inner bearing surface 138A are actually the same exact surface, there is no need for the “inner bearing surface” 138A limitation in the claims when the Claims 12 and 17 have the same issue.  Since claim 17 goes on to claim the “inner surfaces”, the inner bearing surface should be replaced with inner surface in claims 12 and 17.               
With regards to claim 1 lines 8-10, the phrase “an outer surface defining at least one outer bearing surface…wherein said at least one outer bearing surface is a portion of said outer surface” is unclear.  It is unclear what structure represents the outer bearing surface.  Using Applicant’s Figures 6, outer surface is 38B and outer bearing surface is 138B.  In Figure 6, 38B points to a surface.  This entire surface can only be the outer surface 38B.  There is not an additional surface to define the outer bearing surface 138B limitation within the boundaries of what defines outer surface 38B as claimed.  138B cannot be named a “surface” because the surface is and only can be 38B.  At most, 138B would be a portion of the outer surface 38B.  Since the outer surface 38B and the outer bearing surface 138B are actually the same exact surface, there is no need for the “outer bearing surface” 138B limitation in the claims when the outer surface 38B has already been claimed.  Claim 17 has the same issue.
With regards to claim 1 lines 5 and 8, both occurrences of the phrase “at least one…surface” are unclear because they are defined by the inner surface and outer surface respectively.  For example, the inner surface limitation is not “at least one inner surface”.  The purpose of the term “at least one” is to allow for more of a structure to be disclosed later on but, as written, a single inner surface cannot have more than one inner bearing surfaces.
This entire surface can only be the inner surface 38A.  There is not an additional surface to define the floor F limitation within the boundaries of what defines inner surface 38A as claimed.  Since surface 38A would inherently have a floor to define the surface, the limitation cannot be named a “floor” because the surface with the inherent floor is and only can be 38A.  At most, F would be a portion of the inner surface 38A.  Since the inner surface 38A, floor F, and the inner bearing surface 138A are all actually the same exact surface, there is no need for the “inner bearing surface” 138A or the “floor” limitations in the claims when the inner surface 38A has already been claimed.  Claim 12 has the same issue.
With regards to claim 1 line 14, the floor is disclosed as being a portion of the inner bearing surface which has been disclosed as being a portion of the inner surface.  Therefore, the floor is a portion of a portion making it indefinite.  Claims 12 and 17 have the same issue.  
With regards to claim 1 lines 12 and 15-16, the at least protrusion is disclosed as being “disposed on said at least one inner bearing surface” and “formed on…said floor” which is very confusing.  How can the same structure be on two different structures at the same time?  Claim 12 has the same issue.

With regards to claims 2, 3, 6, 8, 9, 10, and 11, the phrase “said at least one protrusion” is unclear.  As written, the part of the protrusion that is not the inner bearing stop limits the pivotal movement, which is not supported.  Since claim 1 discloses the protrusion defines the inner bearing stop, the inner bearing stop language needs to be used.  
With regards to claims 6 and 8, the disclosure that the protrusion is disposed in a middle portion of the at least one inner bearing surface is unclear in light of claim 1 disclosing the protrusion is formed on the floor.  As, written, the floor and the middle are different portions of the inner bearing surface.
With regards to claim 7 lines 9, 13, 18, and 23, the phrases “a first/second inner surface” and “a first/second outer surface” are unclear.  Claim 1 now discloses an inner surface (line 5) and an outer surface (line 8).  Claim 7 does not further limit the inner and outer surfaces of claim 1 and therefore, there are 3 inner surfaces and 3 outer surface which is not supported.  Claim 1 needs to be amended to disclose “at least one inner surface” and “at least one outer surface”.  The first paragraph of claim 7 needs to disclose that the at least one inner surface is a first inner surface and a second inner surface and that the at least one outer surface is a first outer surface and a second outer surface.     

Claim 14 has the same issue where there is an inner cartridge bearing surface that comprises the handle engaging surface.  Like the claim 1 above, how can a single surface have another surface?  There is no need for the handle engaging surface since it is the same surface as the inner cartridge bearing surface.  Since they are the same structure, the inner cartridge bearing surface engages the at least one protrusion.
Claim 16 recites the limitations “said at least one inner cartridge bearing surface” and “said housing”.  There is insufficient antecedent basis for these limitations in the claim.  Should claim 16 depend from claim 13 or 14?   
Allowable Subject Matter
Claims 1-3, 6-14, and 16-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 3-8-21 have been fully considered but they are not persuasive.  The main issue still remains.  Using the Figure below, 38A (inner surface), 138A (inner bearing surface), and F (floor) are all clearly pointing at the exact same single surface.  This one single surface cannot comprise or define any other surfaces.  One surface cannot be a portion of another surface.  Since there is only one surface, there can only be one limitation or name utilized throughout the claims.  For example, if inner surface is chosen, the claims should only use the limitation inner surface.  All .  

    PNG
    media_image1.png
    317
    397
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
14 July 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724